BOBBY BLACKMON,                   )
                                  )    Sumner County Circuit
      Plaintiff/Appellant,        )    No. 12837-C
                                  )
VS.                               )
                                  )
STEVEN F. GLASER,                 )    Appeal No.
                                  )    01A01-9606-CV-00269
      Defendant/Appellee.         )


                  IN THE COURT OF APPEALS OF TENNESSEE
                       MIDDLE SECTION AT NASHVILLE
                                                      FILED
                                                        March 6, 1998
         APPEAL FROM THE CIRCUIT COURT OF SUMNER COUNTY
                                                Cecil W. Crowson
                     AT GALLATIN, TENNESSEE
                                               Appellate Court Clerk
                   HONORABLE THOMAS GOODALL, JUDGE




Bobby Blackmon, Pro Se
Middle Tennessee Reception Center
7177 Cockrill Bend Industrial Center
Nashville, TN 37209-1005
ATTORNEY FOR PLAINTIFF/APPELLANT


Curtis M. Lincoln, BPR #2538
175 East Main Street, 2nd Floor
Hendersonville, TN 37075
ATTORNEY FOR DEFENDANT/APPELLEE


                 APPEAL DISMISSED AND CAUSE REMANDED.



                                  HENRY F. TODD
                                  PRESIDING JUDGE, MIDDLE SECTION




CONCUR:

BEN H. CANTRELL, JUDGE
WALTER W. BUSSART, JUDGE
BOBBY BLACKMON,                                 )
                                                )      Sumner County Circuit
         Plaintiff/Appellant,                   )      No. 12837-C
                                                )
VS.                                             )
                                                )
STEVEN F. GLASER,                               )      Appeal No.
                                                )      01A01-9606-CV-00269
         Defendant/Appellee.                    )



                                      OPINION

         The plaintiff, Bobby Blackmon, has appealed from a judgment reading as follows:

                        The Motion to Set Pretrial Management Conference
                is overruled.

                       This order shall be considered as a final judgment
                disposing of any claim, right or liability of any party as
                contemplated by T.R.A.P. Rule 3(a).

                        IT IS SO ORDERED this 1st day of March, 1996.


         The record received by the Clerk of this Court on June 21, 1996, consists of the following

documents:



1.       A one-page opinion of this Court filed on February 21, 1996, in a previous appeal of this

same case. Said opinion holds that the appeal is not from a final appealable judgment, and

dismisses the appeal without prejudice, but states:

                        On motion the present record may be made a part of
                the record of such further appeal.


         Without such a motion, notice to adversary, opportunity to object and an order of this

Court, there can be no such consolidation. No such procedure appears on the records of this

Court.



2.       A motion filed by plaintiff in the Trial Court seeking a pretrial management conference.



3.       The above quoted March 1, 1996, order of the Trial Court.


                                                -2-
4.     Plaintiff’s notice of appeal from the March 1, 1996, order, filed March 11, 1996.



5.     A designation of Record filed by plaintiff, March 11, 1996, and listing the following

documents:

       1.        Order of the Court of Appeals, Appeal #01-A-01-9510-CV-
                 00440;
       2.        Order of trial court entered and filed on March 1, 1996;
       3.        Notice of Appeal;
       4.        Plaintiff’s motion to set pretrial management conference.


6.     Motion to appeal as a pauper filed by plaintiff, March 14, 1996.



7.     An order of the Trial Court finding that plaintiff is qualified to proceed as a

       pauper.



       A second record received by the Clerk of this Court on June 27, 1996, contains only

an order entered by the Trial Court on June 24, 1996, reading as follows:

                         The suit of the Plaintiff is dismissed. Costs are
                 assessed to the Plaintiff. IT IS SO ORDERED this 24th
                 day of June, 1996.


       Inexplicably, no further filings were received by the Clerk of this Court from June 24,

1996, until December 23, 1997.



       On December 23, 1997, the Clerk of this Court received a “Brief of the Appellant” in

which the single issue on appeal is stated as follows:

                 I.      Whether the Trial Court erred by GRANTING a
                 second successive Summary Judgment for the Defendant,
                 after the REVERSAL AND REMANDING of this same
                 cause by the Court of Appeals on March 03, 1995, and
                 ORDERED to set this cause for trial.


       TRAP Rule 3(A) provides that the notice of appeal shall designate the appeal from

which relief is sought. Appellant’s notice of appeal designates the order entered by the Trial

Court on March 1, 1996, quoted above. Said order, which is designated in appellant’s

                                               -3-
designation of the record, quoted above, does not contain a summary judgment. It merely

overrules a motion to set a pretrial conference.



       It is true that the order contains the words, “final judgment”, but it does not dispose of

all issues and is not in the form prescribed by TRCP Rule 54.02, and is therefore not a final

judgment.



       The brief of appellant refers to the records of previous appeals of this same case

which records have not been consolidated with the record of this appeal.



       Appellant’s brief cites no part of said previous records which would support his

complaint as to the March 1, 1996, order of the Trial Court.



       Appellant’s brief states that, on December 10, 1997, he filed a motion to suspend the

requirements of Tennessee Rules of Appellate Procedure. Said motion was overruled on

December 16, 1997.



       This Court is unable to address the arguments of appellant’s brief regarding summary

judgment because no motion for summary judgment, no evidence offered in support and

opposition thereto, and no summary judgment appears in this record.



       Likewise, this Court is unable to address the issues and arguments presented by the

appellee because the records of the successive appeals have not been consolidated and the

present record does not support said argument.




                                              -4-
       Since it does not appear from this record that this controversy has been finally

resolved by the Trial Court, this appeal is dismissed at the cost of appellant, and the cause is

remanded to the Trial Court for further proceedings.




               APPEAL DISMISSED AND CAUSE REMANDED



                                       ___________________________________
                                       HENRY F. TODD
                                       PRESIDING JUDGE, MIDDLE SECTION




CONCUR:


_____________________________
BEN H. CANTRELL, JUDGE


_____________________________
WALTER W. BUSSART, JUDGE




                                               -5-